Citation Nr: 0415445	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
posttraumatic stress disorder (PTSD) currently rated as 50 
percent disabling from an initial grant of service 
connection.

2.  Entitlement to service connection for coronary artery 
disease, on a direct basis or as secondary to service-
connected disability of PTSD.  


REPRESENTATION

Appellant represented by:	Donald M. Wilson, 
Representative


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served periods of active duty in the Navy from 
October 1964 to April 1969 and from July 1969 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2002, the Board further developed the veteran's 
claims in order to obtain VA treatment records, records from 
the Social Security Administration, and private treatment 
records.  Finally, the Board remanded the veteran's claim in 
October 2003 for actions consistent with Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board notes that the veteran and his representative, in 
November 2003, referred to the Board's action having been 
taken without a hearing.  The record reflects that the 
veteran requested a hearing in a substantive appeal dated in 
August 2000, which was filed in connection with a claim for a 
total disability evaluation on the basis of individual 
unemployability (TDIU).  The veteran's representative 
"cancel[led]" this claim in May 2001.  The record now 
before the Board does not contain a request for a hearing in 
connection with the issues now before the Board on appeal.

The Board received additional evidence from the veteran's 
representative in May 2004; the cover letter referred to a 
claim for TDIU.  This matter is not currently before the 
Board on appeal and is referred to the RO for appropriate 
action.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

After development requested in December 2002 was completed, 
the RO did not review the record and issue a SSOC as directed 
in the October 2003 Board remand.  Consequently, the case 
must be remanded to comply with Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
for the veteran's claims.  The RO must readjudicate the 
veteran's claims in light of the evidence received since the 
January 2002 statement of the case (SOC) including records 
from the Social Security Administration as well as VA 
outpatient treatment records.  
 
In addition, due to the invalidation of 38 C.F.R. 
§ 19.9(a)(2) by the United States Court of Appeals for the 
Federal Circuit, this case must now also be returned to the 
RO for additional development.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board finds it necessary to have the veteran reexamined 
for purposes of determining the current severity of his 
disability from PTSD.  VA last evaluated the severity of the 
veteran's service-connected psychiatric disability in July 
2001.  The Board notes that governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 
C.F.R. §§ 3.326, 3.327 (2002).  

The Board also finds it necessary to have the veteran 
examined for purposes of determining whether his claimed 
condition of coronary artery disease was caused by or 
aggravated by his service-connected residuals of PTSD.  The 
veteran has claimed that his current claimed condition of 
coronary artery disease was either caused by or in the 
alternative aggravated by his current service-connected 
residuals of PTSD.  In a January 2000 treatment record, a VA 
physician noted that the veteran suffered from coronary 
artery disease with atypical chest pain brought on by stress, 
which was precipitated by both effort and/or emotion.  None 
of the evidence of record addresses the question of whether 
the veteran's claimed condition of coronary artery disease 
was caused by or aggravated by his service-connected 
residuals of PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examinations without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2003). 

The Board notes that the record contains an appointment, 
dated in August 2000, of an individual as the veteran's 
representative.  This individual is not listed in IB-2-151 
(April 2004) as someone who is an accredited agent under 
38 C.F.R. § 14.629(b).  Unless the individual is an attorney 
or accredited agent or a service organization representative 
(see 38 C.F.R. § 14.629), the individual should be authorized 
to represent the appellant for a particular claim (see 
38 C.F.R. § 14.630).  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine the basis 
upon which the individual named as the 
veteran's representative is authorized to 
represent the veteran before VA, and 
ensure that the appropriate documentation 
for authorized representation is 
contained in the veteran's claims folder.  
See 38 C.F.R. §§ 14.629, 14.630, 20.602 
through 20.606.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

3.  The RO should then schedule the 
veteran for a VA examination to assess the 
current nature and extent of his service-
connected disability of PTSD.  If the 
examiner concludes that the veteran has 
other psychiatric diagnosis or diagnoses 
in addition to PTSD, the examiner should 
indicate the extent of the veteran's 
psychiatric disability due to PTSD alone.  
If the examiner cannot distinguish the 
disability related to PTSD alone, the 
examiner should so indicate.  In so doing, 
the examiner should discuss the extent of 
the veteran's social and occupational 
impairment.  The claims folder should be 
made available to the examiner for review.  

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of his current 
claimed disability of coronary artery 
disease.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
current claimed cardiovascular 
disability.  The examiner must express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
cardiovascular disability is due to the 
veteran's service-connected PTSD 
disability, or aggravated by the service-
connected PTSD disability.  If the 
examiner determines that any diagnosed 
cardiovascular disability is aggravated 
by the service-connected PTSD, the 
examiner should indicate the extent of 
such aggravation.   The claims folder 
should be made available to the examiner 
for review.


5.  If the veteran's claims remain denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits since January 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




